                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
IRA R. BANKS AND
VERNA BANKS,

       Plaintiff,
                                                           Case No. 2:20-CV-01437-JPS
v.

US BANK TRUST ASSOCIATION, ET. AL.,

       Defendants.

                      CIVIL LOCAL RULE 12 DISCLOSURE STATEMENT

     Pursuant to Civil Local Rule 12 for Motions to Dismiss, said motion contains a short and
     plain statement

c) Procedures.
     (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
          disputed must support the assertion by:
          (A) citing to particular parts of materials in the record, including depositions,
                documents, electronically stored information, affidavits or declarations,
                stipulations (including those made for purposes of the motion only), admissions,
                interrogatory answers, or other materials; or
          (B) showing that the materials cited do not establish the absence or presence of a
                genuine dispute, or that an adverse party cannot produce admissible evidence to
                support the fact.
     (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object
          that the material cited to support or dispute a fact cannot be presented in a form that
          would be admissible in evidence.
     (3) Materials Not Cited. The court need consider only the cited materials, but it may
          consider other materials in the record.
     (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a
          motion must be made on personal knowledge, set out facts that would be admissible in
          evidence, and show that the affiant or declarant is competent to testify on the matters
          stated.
(d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit or
     declaration that, for specified reasons, it cannot present facts essential to justify its
     opposition, the court may:
     (1) defer considering the motion or deny it;



          Case 2:20-cv-01437-JPS Filed 02/11/21 Page 1 of 2 Document 8
     (2) allow time to obtain affidavits or declarations or to take discovery; or
     (3) issue any other appropriate order.
(e) Failing to Properly Support or Address a Fact. If a party fails to properly support an assertion
     of fact or fails to properly address another party’s assertion of fact as required by Rule
     56(c), the court may:
     (1) give an opportunity to properly support or address the fact;
     (2) consider the fact undisputed for purposes of the motion;
     (3) grant summary judgment if the motion and supporting materials — including the facts
           considered undisputed — show that the movant is entitled to it; or
     (4) issue any other appropriate order.


Dated: February 11, 2021                             GRAY & ASSOCIATES, L.L.P.

                                                     By: /s/ Christopher C. Drout
                                                       Christopher C. Drout
                                                       Bar No.: 1049882
                                                       GRAY & ASSOCIATES, L.L.P.
                                                       16345 West Glendale Drive
                                                       New Berlin, Wisconsin 53151
                                                       Phone: (414) 224-8404
                                                       Fax: (414) 224-1279
                                                       Email: cdrout@gray-law.com




          Case 2:20-cv-01437-JPS Filed 02/11/21 Page 2 of 2 Document 8
